Title: To Alexander Hamilton from Catharine Miller, 3 December 1796
From: Miller, Catharine
To: Hamilton, Alexander



Mulberry Grove [Georgia] Decembr. 3d 1796

I regret that I have only time to tell my beloved friend Colo Hamilton what he already knows—that my best affections—my liveliest gratitude, and purest friendship are his and that I send him a Small Box of Oranges from My Own Garden. I hope they may arrive Safe—and if the frost should spare them, I will insure them to be exlent.
With My Compliments to Mrs Hamilton and love to the Dear Children I have the honor
to be Your obliged and very obedt. Sarvant

Cathe Miller

